Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 5 has the following informality: the last block of fig. 5 recites “Deblokcing.” Examiner interprets this to be a misspelling of “deblocking.” Correction is needed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The abstract of the disclosure is objected to because claims recite a feature related to a quantization parameter offset associated with bit depth, however, the abstract is silent with respect to this feature.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 11, 15, and 18 are objected to because of the following informalities:  claims 1, 11, 15, and 18 recite the limitation “at least some samples along an edge.” The term “some” is indefinite language.  Appropriate correction is required. Examiner interprets the term “some” to mean “at least one.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kotra et al. (US2021/0266552) (hereinafter Kotra).

Regarding claims 1, 11, 15, and 18, Kotra teaches a method of processing video data, an apparatus for processing video data comprising a processor and non-transitory memory with instructions thereon that cause the processor to execute the method, a non-transitory computer-readable medium storing instructions that cause a processor to perform the method, and a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by the method, the method comprising: 
determining, during a conversion between a current block of a video and a bitstream of the video, a first chroma quantization parameter used in a deblocking filtering process applied to at least some samples along an edge of the current block based on a second chroma quantization parameter used in a scaling process and a quantization parameter offset associated with a bit depth (e.gs. pars. 1090 – 1096: describing that the system determines QpQ and Qpp used in deblock filtering samples along an edge of a current block based on Qp’CbCr, and QpBdOffset, wherein QpQ and Qpp are the equivalent of the first chroma quantization parameter, Qpp is the equivalent of the second chroma quantization parameter used in a scaling process [see, e.g. pars. 1061: describing that the quantization parameters Qp’CbCr is used in the quantization process], and wherein QpBdOffset is the equivalent of the quantization parameter offset associated with bit depth); and 
performing the conversion based on the determining (Figs. 2, element 220, Fig. 3, element 320, 16 and 17, and pars. 160 – 162, 701, 1094 – 1096, and 1157 – 1163: depicting and describing that the system performs deblock filtering during the conversion based on the determining), 
wherein the scaling process comprises: applying a quantization on at least some coefficients representing the current block during encoding; or applying a dequantization on at least some coefficients from the bitstream during decoding (e.g. e.g. pars. 1061: describing that the quantization parameters Qp’CbCr is used in the quantization or dequantization process).

Turning to claim 2, Kotra teaches all of the limitations of claim 1, as discussed above. Kotra further teaches:
wherein the first chroma quantization parameter is equal to the second quantization parameter used in the scaling process minus the quantization parameter offset associated with the bit depth (e.g. pars. 64 and 1092 - 1094: describing that Qpp is equal to QpCbCr minus QpBdOffset, wherein Qpp is the equivalent of the first chroma quantization parameter, QpCbCr is the equivalent of the second quantization parameter, and QpBdOffset is the quantization parameter offset associated with bit depth).

Regarding claim 3, Kotra teaches all of the limitations of claim 1, as discussed above. Kotra further teaches:
wherein the first chroma quantization parameter is used for deblocking samples along a first side of the edge of the current block, and the first side is referred to as P-side, the P-side comprising samples located above the edge in case the edge is a horizontal boundary or to the left of the edge in case the boundary is a vertical boundary, or wherein the first chroma quantization parameter is used for deblocking samples along a second side of the edge of the current block, and the second side is referred to as Q-side, the Q-side comprising samples located below the edge in case the edge is a horizontal boundary or to the right of the edge in case the edge is a vertical boundary (e.g. Figs. 6A and 6B, and par. 723: depicting and describing that deblock filtering is applied to samples along an edge, a first side referring to a P-side, the P-side including samples located above the edge in case the edge is a horizontal boundary or to the left of the edge in the case the boundary is vertical, and a second side referred to as a Q-side, the Q-side including samples located below the edge in case the edge is a horizontal boundary or to the right of the edge in the case the boundary is vertical, wherein the first chroma quantization parameter is used in the deblock filtering of samples along the edge [see, e.g. pars. 933-938: describing that the chroma quantization parameter is used to perform deblock filtering of samples along the edge).

Regarding claim 4, Kotra teaches all of the limitations of claim 1. Kotra further teaches:
wherein in case a value of a first variable indicating a mode of joint coding of chroma Cb residuals and chroma Cr residuals is equal to 2, the first chroma quantization parameter is equal to the second quantization parameter for the mode of joint coding of chroma Cb residuals and chroma Cr residuals used in the scaling process minus quantization parameter offset associated with the bit depth (e.g. par. 1095, describing that when a variable, TuCResMode[xCb][yCb], indicating a mode of joint coding chroma Cb residuals and chroma Cr residuals is equal to 2, QpQ is equal to Qp’CbCr minus QpBdOffset, wherein QpQ is the equivalent of the first chroma quantization parameter, Qp’CbCr is equal to the second chroma quantization parameter, and QpBdOffset is equal to the quantization parameter offset associated with bit depth).

Turning to claim 5, Kotra teaches all of the limitations of claims 1 and 4, as discussed above. Kotra further teaches:
wherein the second chroma quantization parameter of P-side is equal to Clip3( -QpBdOffsetc, 63, qPcbcr(P) +pps_cbcr_qpoffset (P)+ slicecbcr_qpoffset (P)+CuQp OffsetCbcr(P)) + QpBdOffsetc, the second chroma quantization parameter of Q-side is equal to Clip3( -QpBdOffsetc, 63, qPcbcr(Q)+ ppscbcrqpoffset (Q)+ slicecbcrqpoffset (Q)+CuQp OffsetCbcr(Q) ) + QpBdOffsetc, and the first chroma quantization parameter of P-side is equal to Clip3( -QpBdOffsetc, 63, qPcbCr(P) +pps_cbcr_qpoffset (P)+ slicecbcr_qpoffset (P)+CuQp OffsetCbcr(P)), the first chroma quantization parameter of Q-side is equal to Clip3( -QpBdOffsetc, 63, qPcbcr(Q)+ ppscbcrqpoffset (Q)+ slicecbcrqpoffset (Q)+CuQp OffsetCbcr(Q)), and wherein qPcbcr(P) and qPcbcr(Q) are outputs of a chroma quantization parameter table operation based on a luma chroma quantization parameter, ppscbcr_qpoffset (P) and ppscbcr_qpoffset(Q) are chroma quantization parameter offsets at a picture level, slicecbcr_qpoffset (P) and slice_cbcr_qpoffset (Q) are chroma quantization parameter offsets at a slice level, CuQpOffsetCbcr(P) and CuQpOffsetCbcr(Q) are chroma quantization parameter offsets at a block level, and QpBdOffsetc is the quantization parameter offset associated with a bit depth (e.g. pars. 1091 -1093: describing that the quantization parameter, Qp’CbCr for either the Q side or the P side is equal to Clip3( -QpBdOffsetc, 63, qPcbcr +pps_cbcr_qpoffset + slicecbcr_qpoffset +CuQp OffsetCbcr) + QpBdOffsetc, wherein Qp’CbCr is the equivalent of the first chroma quantization parameter and the second quantization parameter, wherein qPcbcr is an output from a chroma quantization parameter table operation based on a luma quantization parameter Qpγ [see equations 8-935 and 8-938 in par. 1091], pps_cbcr_qpoffset is a chroma quantization parameter offset at a picture level, slicecbcr_qpoffset is a chroma quantization parameter offset at a slice level, CuQp OffsetCbcr is a chroma quantization parameter offset at a block level, and QpBdOffsetc is the quantization parameter offset associated with a bit depth).

Turning to claim 6, Kotra teaches claims 1, 4, and 5, as discussed above. Kotra further teaches:
wherein a second variable used to derive deblocking variables p and tc is equal to (the first chroma quantization parameter of P-side + the first chroma quantization parameter of Q-side+1) >> 1 (e.g. pars. 502 – 506: describing that a variable used to derive deblocking variables β and tc is equal to (QpQ + QpP+1)>>1, wherein QpQ is the equivalent of the first chroma quantization parameter of the Q-side and wherein QpP is the equivalent of the first chroma quantization parameter of the P-side).

Regarding claim 7, Kotra teaches all of the limitations of claims 1 and 4, as discussed above. Kotra further teaches:
wherein in case a value of the first variable indicating the mode of joint coding of chroma Cb residuals and chroma Cr residuals is not equal to 2, the first chroma quantization parameter is equal to the second quantization parameter for a first chroma Cb component used in the scaling process minus quantization parameter offset associated with the bit depth or the first chroma quantization parameter is equal to the second quantization parameter for a second chroma Cr component used in the scaling process minus quantization parameter offset associated with the bit depth (e.g. pars. 1050 – 1054, and 1095: describing that when the value of TuCResMode[xCb][yCb] is not equal to 2, QpQ and QPp are set equal to Qp’Cr - QpBdOffsetc or Qp’Cb - QpBdOffsetc, wherein QpQ and QPp are the equivalent of the first chroma quantization parameter, Qp’Cr and Qp’Cb are the equivalent of the second chroma quantization parameter used in the scaling process for a chroma Cr and a chroma Cb component, respectively, and wherein QpBdOffsetc is the equivalent of the quantization parameter offset associated with bit depth).

Turning to claim 8, Kotra teaches all of the limitations of claim 1, as discussed above. Kotra further teaches:
wherein the second quantization parameter used in the scaling process is derived at least based on chroma quantization parameter offsets at a picture level, a slice level and a block level (e.g. par. 1092: describing that Qp’CbCr is derived using chroma quantization parameter offsets at a picture level [pps_cbcr_qp_offset], a slice level [slice_cbcr_qp_offset], and a block level [CuQpOffsetCbCr], wherein Qp’CbCr is the equivalent of the second quantization parameter used in the scaling process).

Regarding claim 9, Kotra teaches all of the limitations of claim 1, as discussed above. Kotra further teaches:
wherein the conversion includes encoding the video into the bitstream (e.g. Fig. 2 and pars. 160 – 162: depicting and describing that the conversion includes encoding the video into the bitstream).  
Turning to claim 10, Kotra teaches all of the limitations of claim 1, as discussed above. Kotra further teaches:
wherein the conversion includes decoding the video from the bitstream (e.g. Fig. 3, and par. 701: describing that the conversion includes decoding the video from the bitstream).

Regarding claim 12, Kotra teaches all of the limitations of claim 11, as discussed above. Kotra further teaches:
wherein the first chroma quantization parameter is equal to the second quantization parameter used in the scaling process minus the quantization parameter offset associated with the bit depth (e.g. pars. 64 and 1092 - 1094: describing that Qpp is equal to QpCbCr minus QpBdOffset, wherein Qpp is the equivalent of the first chroma quantization parameter, QpCbCr is the equivalent of the second quantization parameter, and QpBdOffset is the quantization parameter offset associated with bit depth); and 
wherein the first chroma quantization parameter is used for deblocking samples along a first side of the edge of the current block, and the first side is referred to as P-side, the P-side comprising samples located above the edge in case the edge is a horizontal boundary or to the left of the edge in case the boundary is a vertical boundary, or wherein the first chroma quantization parameter is used for deblocking samples along a second side of the edge of the current block, and the second side is referred to as Q-side, the Q-side comprising samples located below the edge in case the edge is a horizontal boundary or to the right of the edge in case the edge is a vertical boundary (e.g. Figs. 6A and 6B, and par. 723: depicting and describing that deblock filtering is applied to samples along an edge, a first side referring to a P-side, the P-side including samples located above the edge in case the edge is a horizontal boundary or to the left of the edge in the case the boundary is vertical, and a second side referred to as a Q-side, the Q-side including samples located below the edge in case the edge is a horizontal boundary or to the right of the edge in the case the boundary is vertical, wherein the first chroma quantization parameter is used in the deblock filtering of samples along the edge [see, e.g. pars. 933-938: describing that the chroma quantization parameter is used to perform deblock filtering of samples along the edge).

Turning to claim 13, Kotra teaches all of the limitations of claim 11, as discussed above. Kotra further teaches:
wherein in case a value of a first variable indicating a mode of joint coding of chroma Cb residuals and chroma Cr residuals is equal to 2, the first chroma quantization parameter is equal to the second quantization parameter for the mode of joint coding of chroma Cb residuals and chroma Cr residuals used in the scaling process minus quantization parameter offset associated with the bit depth (e.g. par. 1095, describing that when a variable, TuCResMode[xCb][yCb], indicating a mode of joint coding chroma Cb residuals and chroma Cr residuals is equal to 2, QpQ is equal to Qp’CbCr minus QpBdOffset, wherein QpQ is the equivalent of the first chroma quantization parameter, Qp’CbCr is equal to the second chroma quantization parameter, and QpBdOffset is equal to the quantization parameter offset associated with bit depth); 
wherein the second chroma quantization parameter of P-side is equal to Clip 3( -QpBdOffsetc, 63, q PeC1a(P) +pp s cbcr qp offset (P)+ slice cbcr-qpoffset (P)+CuQp OffsetCbCr(P)) + QpBdOffsetc, the second chroma quantization parameter of Q-side is equal to Clip3 (-QpBdOffsetc, 63, qPciacl(Q) +pps cbcrqpoffset(Q)+slice cbcr_qpoffset(Q)+CuQp OffsetCbCr(Q) ) + QpBdOffsetc, and the first chroma quantization parameter of P-side is equal to Clip3( -QpBdOffsetc, 63, qPchcr(P) + ppscbcrqpoffset (P)+ slice cbcr-qpoffset (P)+CuQp Offsetchcr(P)), the first chroma quantization parameter of Q-side is equal to Clip3( -QpBdOffsetc, 63, qPchcr(Q) + pps_ cbcrqpoffset (Q)+ slice cbcrqpoffset (Q)+CuQp OffsetCbCr(Q) ), and wherein qPChcr(P) and qPcihcr(Q) are outputs of a chroma quantization parameter table operation based on a luma chroma quantization parameter, ppscbcr_qp offset (P) and ppscbcr_qp offset (Q) are chroma quantization parameter offsets at a picture level, slice-cbcrqpoffset (P) and slice cbcrqp offset (Q) are chroma quantization parameter offsets at a slice level, CuQpOffsetCCr(P) and CuQpOffsetCCr(Q) are chroma quantization parameter offsets at a block level, and QpBdOffsetC is the quantization parameter offset associated with a bit depth (e.g. pars. 1091 -1093: describing that the quantization parameter, Qp’CbCr for either the Q side or the P side is equal to Clip3( -QpBdOffsetc, 63, qPcbcr +pps_cbcr_qpoffset + slicecbcr_qpoffset +CuQp OffsetCbcr) + QpBdOffsetc, wherein Qp’CbCr is the equivalent of the first chroma quantization parameter and the second quantization parameter, wherein qPcbcr is an output from a chroma quantization parameter table operation based on a luma quantization parameter Qpγ [see equations 8-935 and 8-938 in par. 1091], pps_cbcr_qpoffset is a chroma quantization parameter offset at a picture level, slicecbcr_qpoffset is a chroma quantization parameter offset at a slice level, CuQp OffsetCbcr is a chroma quantization parameter offset at a block level, and QpBdOffsetc is the quantization parameter offset associated with a bit depth); 
wherein a second variable used to derive deblocking variables p and tc is equal to (the first chroma quantization parameter of P-side +the first chroma quantization parameter of Q-side + 1) >> 1 (e.g. pars. 502 – 506: describing that a variable used to derive deblocking variables β and tc is equal to (QpQ + QpP+1)>>1, wherein QpQ is the equivalent of the first chroma quantization parameter of the Q-side and wherein QpP is the equivalent of the first chroma quantization parameter of the P-side); and 
wherein in case a value of the first variable indicating the mode of joint coding of chroma Cb residuals and chroma Cr residuals is not equal to 2, the first chroma quantization parameter is equal to the second quantization parameter for a first chroma Cb component used in the scaling process minus quantization parameter offset associated with the bit depth or the first chroma quantization parameter is equal to the second quantization parameter for a second chroma Cr component used in the scaling process minus quantization parameter offset associated with the bit depth (e.g. pars. 1050 – 1054, and 1095: describing that when the value of TuCResMode[xCb][yCb] is not equal to 2, QpQ and QPp are set equal to Qp’Cr - QpBdOffsetc or Qp’Cb - QpBdOffsetc, wherein QpQ and QPp are the equivalent of the first chroma quantization parameter, Qp’Cr and Qp’Cb are the equivalent of the second chroma quantization parameter used in the scaling process for a chroma Cr and a chroma Cb component, respectively, and wherein QpBdOffsetc is the equivalent of the quantization parameter offset associated with bit depth).

Regarding claim 14, Kotra teaches all of the limitations of claim 11, as discussed above. Kora further teaches: 
wherein the second quantization parameter used in the scaling process is derived at least based on chroma quantization parameter offsets at a picture level, a slice level and a block level (e.g. par. 1092: describing that Qp’CbCr is derived using chroma quantization parameter offsets at a picture level [pps_cbcr_qp_offset], a slice level [slice_cbcr_qp_offset], and a block level [CuQpOffsetCbCr], wherein Qp’CbCr is the equivalent of the second quantization parameter used in the scaling process).  

Turning to claim 16, Kotra teaches all of the limitations of claim 15, as discussed above. Kotra further teaches:
wherein the first chroma quantization parameter is equal to the second quantization parameter used in the scaling process minus the quantization parameter offset associated with the bit depth (e.g. pars. 64 and 1092 - 1094: describing that Qpp is equal to QpCbCr minus QpBdOffset, wherein Qpp is the equivalent of the first chroma quantization parameter, QpCbCr is the equivalent of the second quantization parameter, and QpBdOffset is the quantization parameter offset associated with bit depth); 
wherein the first chroma quantization parameter is used for deblocking samples along a first side of the edge of the current block, and the first side is referred to as P-side, the P-side comprising samples located above the edge in case the edge is a horizontal boundary or to the left of the edge in case the boundary is a vertical boundary, or wherein the first chroma quantization parameter is used for deblocking samples along a second side of the edge of the current block, and the second side is referred to as Q-side, the Q-side comprising samples located below the edge in case the edge is a horizontal boundary or to the right of the edge in case the edge is a vertical boundary (e.g. Figs. 6A and 6B, and par. 723: depicting and describing that deblock filtering is applied to samples along an edge, a first side referring to a P-side, the P-side including samples located above the edge in case the edge is a horizontal boundary or to the left of the edge in the case the boundary is vertical, and a second side referred to as a Q-side, the Q-side including samples located below the edge in case the edge is a horizontal boundary or to the right of the edge in the case the boundary is vertical, wherein the first chroma quantization parameter is used in the deblock filtering of samples along the edge [see, e.g. pars. 933-938: describing that the chroma quantization parameter is used to perform deblock filtering of samples along the edge); and 
wherein the second quantization parameter used in the scaling process is derived at least based on chroma quantization parameter offsets at a picture level, a slice level and a block level (e.g. par. 1092: describing that Qp’CbCr is derived using chroma quantization parameter offsets at a picture level [pps_cbcr_qp_offset], a slice level [slice_cbcr_qp_offset], and a block level [CuQpOffsetCbCr], wherein Qp’CbCr is the equivalent of the second quantization parameter used in the scaling process).

Regarding claim 17, Kotra teaches all of the limitations of claim 15, as discussed above. Kotra further teaches:
wherein in case a value of a first variable indicating a mode of joint coding of chroma Cb residuals and chroma Cr residuals is equal to 2, the first chroma quantization parameter is equal to the second quantization parameter for the mode of joint coding of chroma Cb residuals and chroma Cr residuals used in the scaling process minus quantization parameter offset associated with the bit depth (e.g. par. 1095, describing that when a variable, TuCResMode[xCb][yCb], indicating a mode of joint coding chroma Cb residuals and chroma Cr residuals is equal to 2, QpQ is equal to Qp’CbCr minus QpBdOffset, wherein QpQ is the equivalent of the first chroma quantization parameter, Qp’CbCr is equal to the second chroma quantization parameter, and QpBdOffset is equal to the quantization parameter offset associated with bit depth); 
wherein the second chroma quantization parameter of P-side is equal to Clip3( -QpBdOffsetc, 63, qPcbcr(P) +pps_cbcr_qpoffset (P)+ slicecbcr_qpoffset (P)+CuQp OffsetCbcr(P)) + QpBdOffsetc, the second chroma quantization parameter of Q-side is equal to Clip3( -QpBdOffsetc, 63, qPcbcr(Q)+ ppscbcrqpoffset (Q)+ slicecbcrqpoffset (Q)+CuQp OffsetCbcr(Q) ) + QpBdOffsetc, and the first chroma quantization parameter of P-side is equal to Clip3( -QpBdOffsetc, 63, qPcbcr(P) +pps_cbcr_qpoffset (P)+ slicecbcr_qpoffset (P)+CuQp OffsetCbcr(P)), the first chroma quantization parameter of Q-side is equal to Clip3( -QpBdOffsetc, 63, qPcbcr(Q)+ ppscbcrqpoffset (Q)+ slicecbcrqpoffset (Q)+CuQp OffsetCbcr(Q)), and wherein qPcbcr(P) and qPCbCr(Q) are outputs of a chroma quantization parameter table operation based on a luma chroma quantization parameter, ppscbcr_qpoffset(P) and ppscbcr_qpoffset(Q) are chroma quantization parameter offsets at a picture level, slicecbcr_qpoffset (P) and slice_cbcr_qpoffset (Q) are chroma quantization parameter offsets at a slice level, CuQpOffsetCbcr(P) and CuQpOffsetCbcr(Q) are chroma quantization parameter offsets at a block level, and QpBdOffsetc is the quantization parameter offset associated with a bit depth (e.g. pars. 1091 -1093: describing that the quantization parameter, Qp’CbCr for either the Q side or the P side is equal to Clip3( -QpBdOffsetc, 63, qPcbcr +pps_cbcr_qpoffset + slicecbcr_qpoffset +CuQp OffsetCbcr) + QpBdOffsetc, wherein Qp’CbCr is the equivalent of the first chroma quantization parameter and the second quantization parameter, wherein qPcbcr is an output from a chroma quantization parameter table operation based on a luma quantization parameter Qpγ [see equations 8-935 and 8-938 in par. 1091], pps_cbcr_qpoffset is a chroma quantization parameter offset at a picture level, slicecbcr_qpoffset is a chroma quantization parameter offset at a slice level, CuQp OffsetCbcr is a chroma quantization parameter offset at a block level, and QpBdOffsetc is the quantization parameter offset associated with a bit depth); 
wherein a second variable used to derive deblocking variables p and tc is equal to (the first chroma quantization parameter of P-side +the first chroma quantization parameter of Q-side + 1) >> 1 (e.g. pars. 502 – 506: describing that a variable used to derive deblocking variables β and tc is equal to (QpQ + QpP+1)>>1, wherein QpQ is the equivalent of the first chroma quantization parameter of the Q-side and wherein QpP is the equivalent of the first chroma quantization parameter of the P-side); and 
wherein in case a value of the first variable indicating the mode of joint coding of chroma Cb residuals and chroma Cr residuals is not equal to 2, the first chroma quantization parameter is equal to the second quantization parameter for a first chroma Cb component used in the scaling process minus quantization parameter offset associated with the bit depth or the first chroma quantization parameter is equal to the second quantization parameter for a second chroma Cr component used in the scaling process minus quantization parameter offset associated with the bit depth (e.g. pars. 1050 – 1054, and 1095: describing that when the value of TuCResMode[xCb][yCb] is not equal to 2, QpQ and QPp are set equal to Qp’Cr - QpBdOffsetc or Qp’Cb - QpBdOffsetc, wherein QpQ and QPp are the equivalent of the first chroma quantization parameter, Qp’Cr and Qp’Cb are the equivalent of the second chroma quantization parameter used in the scaling process for a chroma Cr and a chroma Cb component, respectively, and wherein QpBdOffsetc is the equivalent of the quantization parameter offset associated with bit depth).

Turning to claim 19, Kotra teaches all of the limitations of claim 18, as discussed above. Kotra further teaches:
wherein the second quantization parameter used in the scaling process is derived at least based on chroma quantization parameter offsets at a picture level, a slice level and a block level (e.g. par. 1092: describing that Qp’CbCr is derived using chroma quantization parameter offsets at a picture level [pps_cbcr_qp_offset], a slice level [slice_cbcr_qp_offset], and a block level [CuQpOffsetCbCr], wherein Qp’CbCr is the equivalent of the second quantization parameter used in the scaling process).  

Turning to claim 16, Kotra teaches all of the limitations of claim 15, as discussed above. Kotra further teaches:
wherein the first chroma quantization parameter is equal to the second quantization parameter used in the scaling process minus the quantization parameter offset associated with the bit depth (e.g. pars. 64 and 1092 - 1094: describing that Qpp is equal to QpCbCr minus QpBdOffset, wherein Qpp is the equivalent of the first chroma quantization parameter, QpCbCr is the equivalent of the second quantization parameter, and QpBdOffset is the quantization parameter offset associated with bit depth); 
wherein the first chroma quantization parameter is used for deblocking samples along a first side of the edge of the current block, and the first side is referred to as P-side, the P-side comprising samples located above the edge in case the edge is a horizontal boundary or to the left of the edge in case the boundary is a vertical boundary, or wherein the first chroma quantization parameter is used for deblocking samples along a second side of the edge of the current block, and the second side is referred to as Q-side, the Q-side comprising samples located below the edge in case the edge is a horizontal boundary or to the right of the edge in case the edge is a vertical boundary (e.g. Figs. 6A and 6B, and par. 723: depicting and describing that deblock filtering is applied to samples along an edge, a first side referring to a P-side, the P-side including samples located above the edge in case the edge is a horizontal boundary or to the left of the edge in the case the boundary is vertical, and a second side referred to as a Q-side, the Q-side including samples located below the edge in case the edge is a horizontal boundary or to the right of the edge in the case the boundary is vertical, wherein the first chroma quantization parameter is used in the deblock filtering of samples along the edge [see, e.g. pars. 933-938: describing that the chroma quantization parameter is used to perform deblock filtering of samples along the edge); 
wherein the second quantization parameter used in the scaling process is derived at least based on chroma quantization parameter offsets at a picture level, a slice level and a block level (e.g. par. 1092: describing that Qp’CbCr is derived using chroma quantization parameter offsets at a picture level [pps_cbcr_qp_offset], a slice level [slice_cbcr_qp_offset], and a block level [CuQpOffsetCbCr], wherein Qp’CbCr is the equivalent of the second quantization parameter used in the scaling process); and
wherein the second quantization parameter used in the scaling process is derived at least based on chroma quantization parameter offsets at a picture level, a slice level and a block level (e.g. par. 1092: describing that Qp’CbCr is derived using chroma quantization parameter offsets at a picture level [pps_cbcr_qp_offset], a slice level [slice_cbcr_qp_offset], and a block level [CuQpOffsetCbCr], wherein Qp’CbCr is the equivalent of the second quantization parameter used in the scaling process).  

Regarding claim 20, Kotra teaches all of the limitations of claim 18, as discussed above. Kotra further teaches:
wherein in case a value of a first variable indicating a mode of joint coding of chroma Cb residuals and chroma Cr residuals is equal to 2, the first chroma quantization parameter is equal to the second quantization parameter for the mode of joint coding of chroma Cb residuals and chroma Cr residuals used in the scaling process minus quantization parameter offset associated with the bit depth ( e.g. par. 1095, describing that when a variable, TuCResMode[xCb][yCb], indicating a mode of joint coding chroma Cb residuals and chroma Cr residuals is equal to 2, QpQ is equal to Qp’CbCr minus QpBdOffset, wherein QpQ is the equivalent of the first chroma quantization parameter, Qp’CbCr is equal to the second chroma quantization parameter, and QpBdOffset is equal to the quantization parameter offset associated with bit depth); 
wherein the second chroma quantization parameter of P-side is equal to Clip3 ( -QpBdOffsetc, 63, qPcbcr(P)+ pps_cbcr_qpoffset (P)+ slicecbcr_qpoffset (P)+CuQp Offsetcbcr(P))+QpBdOffsetc, the second chroma quantization parameter of Q-side is equal to Clip3(-QpBdOffsetc, 63, qPcic(Q)+pps cbcrqpoffset(Q)+slice cbcr_qpoffset(Q)+CuQp Offsetkbcr(Q) ) + QpBdOffsetc, and the first chroma quantization parameter of P-side is equal to Clip3( -QpBdOffsetc, 63, q Pcic,(P)+ pps cbcr qp offset (P)+ slice cbcr-qpoffset (P)+CuQp Offsetcbcr(P)), the first chroma quantization parameter of Q-side is equal to Clip3 (-QpBdOffsetc, 63, qPcc(Q) + pps cbcrqpoffset (Q)+ slice cbcr_qpoffset (Q)+CuQp Offsetcbcr(Q) ), and wherein qPcic,.(P) and qPctcr(Q) are outputs of a chroma quantization parameter table operation based on a luma chroma quantization parameter, ppscbcr_qpoffset (P) and ppscbcrqp offset(Q) are chroma quantization parameter offsets at a picture level, slice-cbcr-qpoffset (P) and slicecbcr qpoffset (Q) are chroma quantization parameter offsets at a slice level, CuQpOffsetc-cr(P) and CuQpOffsetiCr(Q) are chroma quantization parameter offsets at a block level, and QpBdOffsetc is the quantization parameter offset associated with a bit depth (e.g. pars. 1091 -1093: describing that the quantization parameter, Qp’CbCr for either the Q side or the P side is equal to Clip3( -QpBdOffsetc, 63, qPcbcr +pps_cbcr_qpoffset + slicecbcr_qpoffset +CuQp OffsetCbcr) + QpBdOffsetc, wherein Qp’CbCr is the equivalent of the first chroma quantization parameter and the second quantization parameter, wherein qPcbcr is an output from a chroma quantization parameter table operation based on a luma quantization parameter Qpγ [see equations 8-935 and 8-938 in par. 1091], pps_cbcr_qpoffset is a chroma quantization parameter offset at a picture level, slicecbcr_qpoffset is a chroma quantization parameter offset at a slice level, CuQp OffsetCbcr is a chroma quantization parameter offset at a block level, and QpBdOffsetc is the quantization parameter offset associated with a bit depth); 
wherein a second variable used to derive deblocking variables p and tc is equal to ( the first chroma quantization parameter of P-side +the first chroma quantization parameter of Q-side + 1) >> 1 (e.g. pars. 502 – 506: describing that a variable used to derive deblocking variables β and tc is equal to (QpQ + QpP+1)>>1, wherein QpQ is the equivalent of the first chroma quantization parameter of the Q-side and wherein QpP is the equivalent of the first chroma quantization parameter of the P-side); and 
wherein in case a value of the first variable indicating the mode of joint coding of chroma Cb residuals and chroma Cr residuals is not equal to 2, the first chroma quantization parameter is equal to the second quantization parameter for a first chroma Cb component used in the scaling process minus quantization parameter offset associated with the bit depth or the first chroma quantization parameter is equal to the second quantization parameter for a second chroma Cr component used in the scaling process minus quantization parameter offset associated with the bit depth (e.g. pars. 1050 – 1054, and 1095: describing that when the value of TuCResMode[xCb][yCb] is not equal to 2, QpQ and QPp are set equal to Qp’Cr - QpBdOffsetc or Qp’Cb - QpBdOffsetc, wherein QpQ and QPp are the equivalent of the first chroma quantization parameter, Qp’Cr and Qp’Cb are the equivalent of the second chroma quantization parameter used in the scaling process for a chroma Cr and a chroma Cb component, respectively, and wherein QpBdOffsetc is the equivalent of the quantization parameter offset associated with bit depth).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487  

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487